REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-2, 4-7 are allowed.
Claims 1, 4 and 6-7 are allowed over the prior art of record since the cited references taken individually or in combination fails to particularly disclose the third information includes fourth information related an SCS combination  applied to the band combination, an SCS combination corresponding to a first band 
combination of band combinations is individually configured, and an SCS  of the 
plurality of SCSs for a first carrier and an   SCS of the plurality of SCSs for a second carrier corresponding to the first band combination each is configured by using a first parameter individually set for the first carrier and the second carrier.
It is noted that the closest prior art, Yoshimoto et al. (US 10985893, Apr. 20, 2021) shows a terminal apparatus for communicating with a base station apparatus by using a first component carrier and a second component carrier through carrier aggregation, a timing to transmit the signal for indicating the delivery confirmation is defined by a prescribed number of time slots, and a length of each of the time slots is configured.
However, Yoshimoto et al. fails to disclose or render obvious the above underlined limitations as claimed. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Iqbal Zaidi whose telephone number is (571)270-3943.  The examiner can normally be reached on M to Fri 8.a.m to 5.p.m..
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464